Form 210A (10/06)
                                      United States Bankruptcy Court
                                       Northern District of California

          In re:              Pacific Gas and Electric Company,
          Case No.            19-30089 Jointly administered under Case No. 19-30088


                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY


A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(1), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


Name of Transferee:                                                   Name of Transferor:
 Fair Harbor Capital, LLC                                              Pure Filter Solutions
 As assignee of Pure Filter Solutions


Name and Address where notices to transferee                                    Court Claim # (if known): none
should be sent:                                                                 Amount of Claim: $10,770.00
                                                                                Date Claim Filed:
       Fair Harbor Capital, LLC                                                 Name and Address of Transferor:
       Ansonia Finance Station
       PO Box 237037                                                                      Pure Filter Solutions
       New York, NY 10023                                                                 2961 Pauls Way NW
                                                                                          Marietta, GA 30062

Phone: ___212 967 4035________________                                          Phone:
Last Four Digits of Acct #: ____n/a________                                     Last Four Digits of Acct. #: ___n/a____


Name and Address where transferee payments
should be sent (if different from above):


Phone: ________n/a____________________
Last Four Digits of Acct #: _____n/a_______



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:________/s/Fredric Glass__________________________ Date:____April 16, 2019__________
       Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case: 19-30088            Doc# 1471           Filed: 04/16/19           Entered: 04/16/19 14:29:41                   Page 1 of
                                                           3
                                    United States Bankruptcy Court
                                     Northern District of California

         In re:             Pacific Gas and Electric Company,
         Case No.           19-30089 Jointly administered under Case No. 19-30088

                     NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY


Claim No. none(if known)
was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the alleged transferor. As evidence of
the transfer of claim, the transferee filed a Transfer of Claim Other than for Security in the clerk’s office of
this court on April 16, 2019.


Name of Transferee:                                               Name of Alleged Transferor:
 Fair Harbor Capital, LLC                                          Pure Filter Solutions
 As assignee of Pure Filter Solutions


       Fair Harbor Capital, LLC                                             Name and Address of Alleged
       Ansonia Finance Station                                              Transferor:
       PO Box 237037
       New York, NY 10023                                                            Pure Filter Solutions
                                                                                     2961 Pauls Way NW
                                                                                     Marietta, GA 30062




                              ~DEADLINE TO OBJECT TO TRANSFER~

The transferor of claim named above is advised the this Notice of Transfer of Claim Other than for Security has been
filed in the clerk’s office of this court as evidence of the transfer. Objection must be filed with the court within twenty
(20) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted
as the original claimant without further order of the court.

Date:_________________                                                               ____________________________
                                                                                     Clerk of the Court




Case: 19-30088           Doc# 1471          Filed: 04/16/19         Entered: 04/16/19 14:29:41                 Page 2 of
                                                         3
Case: 19-30088   Doc# 1471   Filed: 04/16/19   Entered: 04/16/19 14:29:41   Page 3 of
                                          3
